 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  Case No.: 19-MJ-10656-RBM-LAB
11
                  Plaintiff,
12          v.                                  ORDER STAYING PROCEEDNGS
13
     SELVIN OBDULIO MORALES-
14   ORDONEZ,
15                Defendant.
16
17        Further proceedings in the case are stayed pending the Ninth Circuit decision in
18 United States v. Corrales-Vasquez, Ninth Circuit Case No. 18-50206, and United States
19 v. Perez-Martinez, Ninth Circuit Case No. 18-50266, or until further order of the Court.
20
21        IT IS SO ORDERED.
22
23 DATED: 9/27/2019
24                                                     HON. LARRY ALAN BURNS
                                                       Chief United States District Judge
25
26
27
28
